DETAILED ACTION
Claims 1-20 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10 of U.S. Patent No. 10,949,250. Although the claims at issue are not identical, they are not patentably distinct from each other because the functions performed by the operations of claim 1 of the instant application is same and obvious as the functions performed by the operation of claim 1 of patent US 10,949,250.
Instant Application 17,201,805
U.S. Patent No. 10,949,250
1. A method comprising: 

deploying guests to a plurality of nodes including first and second nodes, wherein a guest is associated with an image file, the image file includes a plurality of layers including a first layer, the first layer includes a first subunit of a first size and a second subunit of a second size, an image registry stores metadata associated with respective identifiers and sizes of each subunit hosted on each of the first and second nodes, and the image registry is executed on a third node separated from the plurality of nodes by a network; 



querying the image registry for at least one node across the network hosting at least one of the first subunit and the second subunit of the image file; 



determining, using identifiers of subunits, that the first node hosts the first subunit and the second node hosts the second subunit; 


comparing sizes, including the first size and the second size, between the first and second nodes based on the metadata stored in the image registry; and 

scheduling the guest to execute on the first node based on the first node hosting the first subunit and on the first size of the first subunit being larger than the second size of the second subunit.
10. A method comprising:

executing a scheduler to manage deployment of guests to a plurality of nodes including a first node and a second node, wherein a guest is associated with an image file, the image file includes a plurality of layers including a first layer, the first layer includes a first subunit of a first size and a second subunit of a second size, an image registry stores metadata associated with respective identifiers and sizes of each subunit hosted on each of the first node and the second node, and the scheduler and the image registry are executed on a third node separated from the plurality of nodes by a network;

querying, from within the third node, the image registry in the third node for at least one node that is across the network in a plurality of nodes and is hosting at least one of the first subunit and the second subunit of an image file associated with the guest;

determining, using the identifiers for the subunits, that the first node hosts the first subunit and the second node hosts the second subunit;

comparing sizes, including the first size and the second size, between the first node and the second node based on the metadata stored in the image registry; and

scheduling the guest to execute on the first node based on the first node hosting the first subunit and on the first size of the first subunit being larger than the second size of the second subunit, wherein
after completing execution of the guest, the first node garbage collects the first layer, and the image registry receives updated information that the first subunit is removed from the first node.


Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10 of U.S. Patent No. 10,949,250. Although the claims at issue are not identical, they are not patentably distinct from each other because the functions performed by the operations of claim 1 of the instant application is same and obvious as the functions performed by the operation of claim 10 of U.S. Patent No. 10,949,250. The difference between the instant application and the patent is that the patent includes an additional garbage collecting step after the completion of the execution which further narrows the limitations of the claimed invention. It would have been obvious to one of ordinary skill in the art to read the broader claim of the instant application into the narrower limitation of the patent as the broader limitations are anticipated and encompass the narrower limitations of the patent.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Gaither et al. (US 2013/0332917 A1) Out of Band Services Updates. See at least Abstract.
Konig et al. (US 10,210,172 B1) File System Integration And Synchronization Between Client And Server. See at least Abstract.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORGE A CHU JOY-DAVILA whose telephone number is (571)270-0692. The examiner can normally be reached Monday-Friday, 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai T An can be reached on (571)-272-3756. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JORGE A CHU JOY-DAVILA/            Primary Examiner, Art Unit 2195